                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KIRLIN BUILDERS, LLC,                             Case No. 17-cv-00608-JST
                                                        Plaintiff,
                                   8
                                                                                           AMENDED ORDER ADOPTING
                                                 v.                                        MAGISTRATE'S REPORT AND
                                   9
                                                                                           RECOMMENDATION AND
                                  10     NORTH AMERICAN SPECIALTY                          GRANTING DEFAULT JUDGMENT
                                         INSURANCE COMPANY,
                                  11                                                       Re: ECF Nos. 53, 66
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed Magistrate Judge Kandis Westmore’s report and recommendation,

                                  14   ECF No. 66, to grant Defendant/Cross-Claimant North American Specialty Co.’s (“NAS”) motion

                                  15   for default judgment against Cross-Defendants Selina Singh, Majindar Singh, Bara Infoware, Inc.,

                                  16   and Federal Solutions Group, Inc. ECF No. 25. NAS served Cross-Defendants with the report on

                                  17   June 7, 2019. ECF No. 67. The period for objections has elapsed, and no objections were filed.

                                  18   See Fed. R. Civ. P. 72(b)(2).

                                  19          The Court finds the report correct, well-reasoned, and thorough, and adopts it in every

                                  20   respect. The defaulting cross-defendants have never appeared in the case, and NAS’s motion for

                                  21   default judgment in the form of damages is supported by the record. In particular, the Court

                                  22   concurs in Judge Westmore’s assessment of the factors enumerated by the Ninth Circuit in Eitel v.

                                  23   McCool, 782 F.2d 1470 (9th Cir. 1986). See ECF No. 66 at 6-9. The Court also agrees that an

                                  24   award of $3.5 million, plus prejudgment interest at an annual rate of 10 percent and post-judgment

                                  25   interest calculated according to 28 U.S.C. § 1961, is warranted here. Id. at 9-11.

                                  26   \\\

                                  27   \\\

                                  28   \\\
                                   1         Accordingly, the Court will enter judgment in those amounts in a separate document.

                                   2         IT IS SO ORDERED.

                                   3   Dated: August 13, 2019
                                                                                    ______________________________________
                                   4
                                                                                                  JON S. TIGAR
                                   5                                                        United States District Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
